

117 HR 1245 IH: Alice Paul Voter Protection Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1245IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Kim of New Jersey (for himself and Mr. Norcross) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to prohibit interfering with voter registration, and for other purposes.1.Short titleThis Act may be cited as the Alice Paul Voter Protection Act.2.Prohibiting hindering, interfering with, or preventing voter registration(a)In generalChapter 29 of title 18, United States Code is amended by adding at the end the following new section:612.Hindering, interfering with, or preventing registering to vote(a)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from registering to vote or to corruptly hinder, interfere with, or prevent another person from aiding another person in registering to vote.(b)AttemptAny person who attempts to commit any offense described in subsection (a) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit.(c)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned not more than 5 years, or both..(b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code is amended by adding at the end the following new item:612. Hindering, interfering with, or preventing registering to vote..(c)Effective DateThe amendments made by this section shall apply with respect to elections held on or after the date of the enactment of this Act, except that no person may be found to have violated section 612 of title 18, United States Code (as added by subsection (a)), on the basis of any act occurring prior to the date of the enactment of this Act.3.Establishment of best practices(a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish recommendations for best practices for States to use to deter and prevent violations of section 612 of title 18, United States Code (as added by section 2), and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including practices to provide for the posting of relevant information at polling places and voter registration agencies under such Act, the training of poll workers and election officials, and relevant educational materials. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(b)Inclusion in voter information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)) is amended—(1)by striking and at the end of subparagraph (E);(2)by striking the period at the end of subparagraph (F) and inserting ; and; and(3)by adding at the end the following new subparagraph:(G)information relating to the prohibitions of section 612 of title 18, United States Code, and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including information on how individuals may report allegations of violations of such prohibitions..